Exhibit 10.1

 



Exclusive License Agreement

 

THIS EXCLUSIVE LICENSE AGREEMENT ("ELA") is made as of the 9th day of September,
2011, by and among Good Earth Energy Conservation, Inc., a Delaware corporation
("GEEC USA") and Halewood Enterprises Limited, a British Virgin Islands company
("Halewood").

 

RECITALS

 

WHEREAS, GEEC USA is the owner or licensee of the Intellectual Property and the
Technology and conducts the Business relating to Electric Vehicles; and

 

WHEREAS, the Parties desire to amend and restate the Exclusive License Agreement
dated January 17, 2011 between the same Parties ("Original ELA"), and pursuant
to Section 17(f) thereof, the Original ELA may be amended by an instrument in
writing executed by the Parties; and

 

WHEREAS, the Parties desire to expand the territory of the Original ELA, and
therefore are amending the same with this ELA to expand the territory; and

 

WHEREAS, Halewood desires to obtain from GEEC USA a license to conduct the
Business relating to Electric Vehicles in the Asian Territory subject to the
terms and provisions set forth herein.

 

NOW, THEREFORE, in exchange of the Purchase Price (hereinafter defined) payable
by Halewood to GEEC USA and for other good and valuable consideration in
connection herewith, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto do hereby agree that the Original ELA is
amended and restated as follows:

 



1.DEFINITIONS AND INTERPRETATION

 



For the purposes of interpreting this ELA, unless otherwise defined herein, the
following terms shall have following meanings:

 

1.1Asian Territory means and includes those countries and territories listed in
Schedule 1 and incorporated herein.

 

1.2Business means the business of owning, researching, developing,
manufacturing, assembling, servicing, maintaining and Commercialising the
Intellectual Property and Technology relating to Electric Vehicles or Components
(defined below), and all related commercial reports.

 

1.3Business Day means a day that is not a Saturday, Sunday or any other day
which is a public holiday or a bank holiday in the place where an act is to be
performed or a payment is to be made.

 

1.4Commercialising means any activity undertaken for the purpose of earning or
deriving revenue, proceeds or other valuable consideration, including by way of
sale, assignment, transfer, lease, license or other disposal or contractual
right or arrangement relating to the Electric Vehicles, the Intellectual
Property or Technology.

 

1.5Components mean and include all and any components, parts, products, systems
or subsystems incorporated into or relating to the Electric Vehicles.

 



1

 

 

 

1.6Effective Date means the date of this ELA.

 

1.7Electric Vehicles means a vehicle with a propulsion system, including
controller, powered by an electric motor drawing current from rechargeable
storage batteries, fuel cells, or other portable sources of electrical current,
and which may include a nonelectrical source of power designed to charge
batteries; and incorporates Intellectual Property and Technology owned by or
licensed to GEEC USA.

 

1.8Encumbrances means any encumbrance, mortgage, lien, charge, restriction or
any other third party right, title or interest of any nature.

 

1.9Intellectual Property means any and all intellectual property of whatever
nature, relating to Electric Vehicles or Components, owned by or licensed to
GEEC USA, which includes but is not limited to:

 

(I)copyright, trademark, patents, patent applications, rights in inventions,
service marks, trade and business names, registered designs, know-how, trade
secrets, goodwill or any other intellectual property rights subsisting in or
created during the development of the Technology, including software,source and
object codes, scripts, records, documents, specifications, plans, program
listings, calculations or drawings and any advertising and promotional materials
in respect of the Business; and

 

(2)any confidential information necessary for, or which may be used in
connection with, the administration, operation or marketing of the Business, and
including all related commercial reports.

 

1.10Parties means the parties to this ELA, namely GEEC USA and Halewood, and
Party means any one of them, as the context may indicate.

 

1.11Technology means Intellectual Property, including all technical information,
software, source code, knowledge and know-how whatsoever, owned by or licensed
to GEEC USA except that GEEC USA will not be obliged to provide the source code
of the software related to the Electric Vehicles.

 

1.12Transfer means sale, assignment, novate, transfer or other disposal of any
legal, equitable or other interest in any relevant property or asset.

 

1.13Reference to:

 



(1)one gender includes the others;

 

(2)the singular includes the plural and the plural includes the singular; (3) a
person includes a partnership or body corporate;

 

(4)a Party includes that Party's executors, administrators, successors and
permitted assigns;

 

(5)a thing includes the whole and each part of it separately;

 



2

 

 

 

(6)a statute, regulation, code or other law or a provision of any of them
includes:

 

(a)any amendment or replacement of it; and

 

(b)another regulation or other statutory instrument made under it, or made under
it as amended or replaced; and

 

(7)$, USD or dollars means the lawful currency of the United States of America
from time to time unless otherwise stated.

 

1.14"Including" or "include" and similar expressions are not words of
limitation.

 

1.15Where any term is defined within the context of any particular clause in
this ELA, the term so defined shall, unless it appears clearly from the clause
in question that such term has limited application to the relevant clause, bear
the meaning ascribed to it for all purposes in terms of this ELA,
notwithstanding that such term has not been defined in this clause 1.

 

1.16Section and paragraph headings to this ELA are inserted for reference
purposes only and shall not affect the meaning or interpretation of any of the
provisions to which they relate.

 

1.17A provision of this ELA must not be construed to the disadvantage of a Party
merely because that Party was responsible for the preparation of the ELA or the
inclusion of the provision thereof.

 

1.18If an act must be performed on a specified day which is not a Business Day,
then such act shall be performed on the next day which is a Business Day.

 

1.19When any number of days is prescribed in this ELA, the same shall be
reckoned exclusively of the first and inclusively of the last day.

 

1.20Any provision of this ELA that contemplates performance or observance
subsequent to any termination or expiration of this ELA shall survive any
termination or expiration of this ELA and continue in full force and effect.

 

1.21Should this ELA be signed on a date that results in the use of any tenses
herein being inappropriate, the terms shall be read in the appropriate tense.

 

1.22A reference to this ELA or any other document includes respectively this ELA
or that other document as amended, varied, notated, supplemented, restated,
ratified or replaced from time to time.

 

2.PURCHASE PRICE

 

The parties agree that the purchase price ("Purchase Price") to be paid by
Halewood for the expanded Asian Territory contained in this ELA from the
geographical territory which was included in the Original ELA shall be Two
Million Seven Hundred and Fifty Thousand United States Dollars ($2,750,000.00).
An advance of the Purchase Price in the amount of Two Million Five Hundred
Thousand United States Dollars ($2, 500,000.00) has been made by Halewood to
GEEC USA prior to the Effective Date receipt of which is hereby acknowledged by
GEEC USA. Halewood hereby covenants and agrees to pay or to procure the payment
of the remaining Two Hundred and Fifty Thousand United States Dollars
($250,000.00) to GEEC USA on or before 30 September 2011 ("Closing Date") or
such later date as the Parties may agree.

 



3

 

 

 

3.GRANT OF LICENSE FOR USE IN ASIAN TERRITORY

 

3.1GEEC USA hereby grants to Halewood:

 

(1)A royalty free, transferable, perpetual, sole and exclusive license to use,
develop, manufacture, assemble, service, maintain, promote, market, distribute
and sell any and all Electric Vchicles or Components incorporating any and all
Intellectual Property and Technology owned by or licensed to GEEC USA ("EV
License"); and

 

(2)A royalty free, transferable, perpetual, sole and exclusive license to use,
Commercialise and exploit any and all Intellectual Property and Technology owned
by or licensed to GEEC USA whether in connection with the Business or otherwise
("Technology License").

 

3.2It is expressly understood that the rights granted to Halewood under the EV
License and Technology License are restricted to the Asian Territory unless
prior written approval is granted by GEEC USA to Halewood.

 

3.3GEEC USA shall not compete with Halewood, whether directly or indirectly
alone or together with any other person and/or legal entity, in any part of the
Asian Territory.

 

3.4It is expressly understood that the rights granted to Halewood under the EV
License and Technology License include the rights to any and all Intellectual
Property and Technology owned by or licensed to GEEC USA on or before the
Effective Date, and to all pending or future Intellectual Property and
Technology of GEEC USA after the Effective Date.

 

3.5GEEC USA agrees to promptly procure that Halewood is granted the benefit of
any and all licenses (whether by sub-license or otherwise), assignments or other
documentation relating to any and all Intellectual Property or Technology owned
by or licensed to GEEC USA as and when they become available to GEEC USA.

 

3.6GEEC USA undertakes that it will promptly and regularly keep Halewood fully
informed of the latest status and details of any and all Intellectual Property
and Technology rights owned by or licensed to GEEC USA, and to promptly provide
Halewood with all the relevant detailed documentation thereof whether requested
by Halewood or not.

 

4SUB-LICENSING AND IMPROVEMENTS

 

4.1Halewood acknowledges that all rights in and to the Intellectual Property and
Technology are and remain under the control and/or property of GEEC USA.
Halewood shall not acquire any right, title or interest in, or control of, the
Intellectual Property or the Technology, except as provided in or as
contemplated by this ELA. GEEC USA must procure and maintain the registration of
all Intellectual Property and Technology within the United States of America at
its cost.

 



4

 

 

 

4.2The Parties acknowledge that Halewood may sub-license its rights under the
ELA, in respect of which royalties, commissions or other payments may be
received by Halewood (Sub-License Payments).

 

4.3GEEC USA undertakes to register and keep current, at its cost, the
registration of all Intellectual Property and Technology that the Parties
determine are necessary for Halewood to effectively conduct its Business and
properly perform its obligations under the ELA in the Asian Territory and to be
fully protected or indemnified when utilizing its rights or interest therein.

 

4.4If Halewood develops or produces any improvements to the Intellectual
Property or Technology owned or licensed to GEEC USA and granted to Halewood
under this ELA, then those rights rest solely and exclusively with Halewood
("Halewood Improvements"). The parties agree that GEEC USA shall have a right to
use any such Halewood Improvements provided that it pays to Halewood a royalty
to be agreed.

 

5COSTS, SUPPLY OF MATERIALS AND/OR INFORMATION

 

5.1In this ELA, the cost of manufacture or production refers to GEEC USA's or a
third party's cost of manufacture or production of Electric Vehicles or
Components thereof

 

5.2Where Halewood sources Electric Vehicles or Components thereof from GEEC USA
pursuant to this ELA:

 

(1)Halewood shall pay to GEEC USA an amount equivalent to the cost of
manufacture or production plus three percent (3%);

 

(2)If GEEC USA pays a third party for the cost of manufacture or production of
Electric Vehicles or Components thereof, Halewood will pay the cost of
production or manufacture incurred by GEEC USA at cost plus three percent (3%);
and

 

(3)GEEC USA agrees to provide evidence in writing, to the reasonable
satisfaction of Halewood, of the actual cost and calculation of manufacture or
production thereof.

 

5.3The Parties acknowledge that Halewood may source Electric Vehicles or
Components from a third party in the Asian Territory in addition to its own
manufacture and production of the same in accordance with this ELA.

 

5.4Electric Vehicles or Components sourced from GEEC USA will be delivered to
Halewood past the F.O.B. shipping point.

 

5.5Electric Vehicles or Components sourced from GEEC USA will be delivered
promptly and on an "as needed basis" but subject to GEEC USA's availability of
the Electric Vehicles or Components.

 

5.6GEEC USA undertakes that every care will be taken to ensure that sound
workmanship and materials are used at all times in the assembly, development and
manufacture of the Electric Vehicles or Components.

 

5.7If any Electric Vehicle or Components, including materials, are defective or
off specification when received by Halewood, Halewood shall have the option to
request re-supply or refund from GEEC, including any other additional costs
incurred, in each case all to be at GEEC USA's cost.

 



5

 

 

 

5.8Maintenance support for the Electric Vehicles or Components sourced from GEEC
USA, shall be provided by GEEC USA, if requested by Halewood, on the following
basis:

 

(1)Halewood shall reimburse GEEC USA's cost for the said maintenance support
plus three percent (3%); and

 

(2)Costs payable by Halewood to GEEC USA shall include travel, lodging, labour,
and any additional parts or materials required, and such costs shall be properly
and reasonably incurred and must be actual costs incurred.

 

6REPRESENTATIONS AND WARRANTIES

 

6.1GEEC USA represents and warrants to Halewood on the date of this ELA and at
the Closing Date as follows:

 

(1)GEEC USA is duly organized, validly existing and in good standing under the
laws of Delaware, with a principal place of business at as recited in Section
17.7 herein and has all requisite authority and power to enter into and perform
its obligations under this ELA and the other instruments and agreements
contemplated hereby.

 





(2)the execution, delivery and performance by GEEC USA of this ELA and theother
instruments and agreements contemplated hereby to be delivered by GEEC USA have
been, or will by the Closing Date be, duly authorized by all requisite corporate
action. GEEC USA shall, at or prior to the Closing Date, deliver to Halewood a
certified copy of the resolution by the Board of Directors of GEEC USA
authorizing the execution of the ELA and approving the transactions contemplated
herein. This ELA and the other instruments and agreements contemplated hereby
are, or as of the Closing Date will be, the valid and binding obligations of
GEEC USA enforceable in accordance with their respective terms subject to
equitable principles generally affecting creditor's rights.

 

(3)GEEC USA is the legal and beneficial owner of the Intellectual Property and
Technology, and confirms that they are not subject to any Encumbrances.

 

(4)there are no existing, pending or to its knowledge threatened claims,
demands, suits, actions, investigations, proceedings, governmental actions or
causes of action of any kind against GEEC USA or the Intellectual Property or
Technology.

 

(5)Electric Vehicles developed, manufactured or assembled by it comply with the
applicable United States Federal laws and regulations, including the National
Highway Traffic Safety Administration ("NHTSA") and with certain state and local
laws and regulations where applicable.

 

6.2Halewood represents and warrants to GEEC USA on the date of this ELA and at
the Closing Date as follows:

 

(1)Halewood is duly organized, validly existing and in good standing under the
laws of the British Virgin Islands and has all requisite company power to enter
into and perform this ELA and the other instruments and agreements contemplated
hereby; and

 



6

 

 

 

(2)the execution, delivery and performance by Halewood of this ELA and the other
instruments and agreements contemplated hereby to be delivered by Halewood have
been, or will by the Closing Date be, duly authorized by all requisite corporate
action. Halewood shall, at or prior to the Closing Date, deliver to GEEC USA a
certified copy of the resolution by the Board of Directors of Halewood
authorizing the execution of this ELA and approving the transactions
contemplated herein. This ELA and the other instruments and agreements
contemplated hereby are, or as of the Closing Date will be, the valid and
binding obligations of Halewood enforceable in accordance with their respective
terms subject to equitable principles generally affecting creditors' rights.

 

6.3All statements contained herein or in any schedule, certificate or other
written instrument delivered by or on behalf of GEEC USA or Halewood pursuant to
this ELA, or in connection with the transactions contemplated hereby, shall be
deemed representations and warranties by GEEC USA or Halewood, as the case may
be.

 

6.4Regardless of any investigation made at any time by any Party or of any
information any Party may have in respect thereof, all representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing Date.

 

7INDEMNIFICATION

 

7.1Each Party agrees to indemnify and hold the other harmless from, against and
in respect of:

 

(1)any and all loss, liability, or damage sustained or incurred by such Party by
reason of any untrue representation made to it;

 

(2)breach of warranty or non-fulfilment of any covenant by the other Party
contained herein; and

 

(3)any and all actions, suits, proceedings, claims, demands, assessments,
judgments, out-of-pocket cost and expenses including legal fees and expenses
incident to this indemnity or incurred in the investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

 

7.2GEEC USA agrees to indemnify and hold Halewood harmless from any and all loss
or liability sustained or incurred by Halewood or any of its officers or
employees, against and in respect of defects in any Electric Vehicles or
Components manufactured or produced by GEEC USA or its contractors,
subcontractors or agents, and delivered to Halewood in accordance with this ELA.
This indemnity does not apply to any Electric Vehicles or Components thereof
manufactured or produced by a third party sourced by Halewood.

 

8PROMOTIONAL ASSISTANCE

 

To assist Halewood in the performance of the rights granted to it under this
ELA, GEEC USA shall furnish Halewood with selected sales literature templates,
samples, presentation material and other sales aids used elsewhere that the
Parties consider reasonably necessary and render such other assistance as
Halewood may from time to time reasonably request. Any reproduction of the
promotional items will be at Halewood's cost.

 



7

 

 

 

9STEP IN RIGHT

 

If any of GEEC USA's right, title or interest in or to any or all Inteltectual
Property or Technology is terminated, lapses or is extinguished or becomes
capable of lapsing or being terminated, transferred or extinguished for any
reason, GEEC USA must promptly procure that such rights (and which, for the
avoidance of doubt, are licensed to Halewood under this ELA) are directly
conferred upon Halewood. This step in right in favour of Halewood shall apply in
all circumstances where this ELA can be terminated other than for default by
Halewood or in the instance that the Partiesmutually agree to terminate this
ELA.

 

10INFRINGEMENT

 

10.1GEEC USA represents and warrants to Halewood on the date of this ELA and at
the Closing Date that to the best of its knowledge and belief after due inquiry:

 

(1)the rights granted under this ELA or the Intellectual Property or Technology
do not infringe the intellectual property rights of any third party;

 

(2)no proceedings have been instituted by any third party against GEEC USA for
the infringement of that party's intellectual property rights by the
Intellectual Property or the Technology;

 

(3)no proceedings have been instituted by any third party against GEC USA
seeking to challenge the validity of the Intellectual Property or the
Technology;

 

(4)neither the execution of this ELA nor the performance by GEEC USA of its
obligations will cause it to be in breach of any agreement to which it is a
party or it or any of its assets are subject;

 

(5)GEEC USA has and will continue to have full unencumbered right and title to
the Intellectual Property and the Technology and has and will continue to have
the right to license the Intellectual Property and the Technology to Halewood
under this ELA; and

 

(6)all design specifications, plans, drawings and other confidential information
supplied to Halewood by GEEC USA from time to time will be true, accurate,
reliable and up-to-date.

 

10.2GEEC USA will promptly notify Halewood if it becomes aware of any
infringement on intellectual property rights of any third party throughout the
duration of this ELA.

 

11CONFIDENTIAL INFORMATION

 

During the term of this Agreement and for a period of two (2) years after the
termination of the EV License and/or the Technology License, each Party agrees
to keep confidential all information concerning the other Party acquired by a
Party under or in connection with this ELA, and shall ensure that none of that
information is disclosed, divulged or otherwise placed at the disposal of any
third party not a party to this ELA. The obligations of confidentiality do not
apply to any information which:

 

(1)is, or becomes, public knowledge otherwise than through default of the Party
who divulges the information or those for whom it is responsible;

 

 



8

 

 

(2)the receiving Party can demonstrate was known to it prior the disclosure by
any other Party except where that knowledge arises directly or indirectly from a
breach of confidence of another person in relation to the information;

 

(3)is obtained by any other Party from a third party having the legal right to
disclose it to others;

 

(4)is disclosed by order of any court, tribunal or other government body acting
within the scope of its powers or as required by law; or

 

(5)is disclosed with the prior consent of the non-disclosing Parties.

 

12TERMINATION

 

12.1Save as otherwise specifically provided in the ELA, this ELA shall be
terminated upon the occurrence of the following events:

 

(1)The termination, lapsing, transfer or extinguishment of GEEC USA's right,
title or interest in and to any or all Intellectual Property or Technology
provided that GEEC USA has first procured in favour of Halewood the rights
contemplated by Section 9 above;

 

(2)Upon written mutual consent to termination by GEEC USA and Halewood after the
giving of sixty (60) days prior written notice of the intention to terminate; or

 

(3)An event of default as described in Section 13 below and the Non-Defaulting
Party has given the Defaulting Party fifteen (15) days prior written notice of
its intention to terminate this ELA provided that if GEEC USA is the Defaulting
Party GEEC USA must procure in favour of Halewood the rights contemplated by
Section 9 above within that fifteen (15) day notice period.

 

13DEFAULT

 

13.1The following are events of default under this ELA:

 

(1)Failure of either GEEC USA or Halewood to comply with any of the material
terms, conditions, or requirements of this ELA and that failure is not remedied
within thirty (30) days of its receipt of a written notice from the
Non-Defaulting Party requiring it to be remedied; or

 

(2)GEEC USA or Halewood becomes financially insolvent or goes into (or appears
to be imminently going into) receivership or bankruptcy or similar.

 

13.2If any one or more of the above events occurs, the Non-Defaulting Party
shall have the right to terminate this ELA pursuant to Section 12.1(3) above.

 

14FORCE MAJEURE

 

If the performance of an obligation of GEEC USA or Halewood under this ELA is
prevented, hindered, delayed or otherwise made impracticable by any event or

 

circumstance beyond its reasonable control, and without its default or
negligence, including (without limitation) strike, industrial action, flood,
fire, accident, earthquake, riot, explosion, war, hostility, act of government,
customs barriers or taxes, export or import control regulation, import
surcharges or any causes of like or different character, then that Party shall
be excused from performance of its obligation (other than any obligation as to
confidentiality) during the continuance of the event or circumstance to the
extent that it shall continue to prevent, hinder, delay or otherwise ake
impracticable the performance of that obligation by that Party.

 



9

 

 

 

15ARBITRATION

 

15.1Any dispute arising out of or in connection with this ELA, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the Rules of the London Court of
International Arbitration ("LCJA"), which Rules are deemed to be incorporated by
reference into this clause.

 

15.2The Arbitration Tribunal shall consist of three arbitrators, one to be
appointed by each of Halewood and GEEC USA, and the third to be appointed by the
two appointed arbitrators (referred to herein as the "Tribunal"). The
arbitrators appointed by Halewood and GEEC USA must be disinterested
individuals.

 

15.3The third member of the Tribunal shall be appointed as soon as practicable
(and no later than twenty-eight (28) days) after the appointment of the two
arbitrators appointed by the Parties. The Tribunal shall be constituted upon the
appointment of the third arbitrator.

 

15.4The arbitrators shall be persons (including those who have retired) with not
less than ten (10) years' experience of working as an actuary or as a lawyer or
other professional adviser serving the investment banking industry.

 

15.5Where a Party fails to appoint an arbitrator within fourteen (14) days of
being called upon to do so or where the two arbitrators appointed by the Parties
fail to appoint a third within twenty-eight (28) days of their appointment, then
upon application the LCIA Court will appoint an arbitrator to fill the vacancy.
At any time prior to the appointment by the LCIA Court, the Party or arbitrators
in default may make such appointment.

 

15.6The Tribunal may, in its sole discretion, make such orders and directions as
it considers to be necessary for the final determination of the matters in
dispute. The Tribunal shall have the widest discretion permitted under the law
governing the arbitral procedure when making such orders or directions.

 

15.7The seat or place of arbitration shall be London. The language to be used in
the arbitral proceedings shall be English.

 

15.8This ELA requires that all disputes and controversies between the Parties
that are not resolved by agreement of the Parties will be resolved by binding
arbitration. The parties waive the opportunity to go to Court to assert or
defend any or all rights under this ELA and waive the right to trial by jury.
The Parties hereby agree and confirm that they understand that in arbitration,
the rights of the Parties will be determined by arbitrators and not a judge or
jury.



 

16OTHER PROVISIONS

 

16.1Expenses. Each Party shall pay its own expenses in respect of the
negotiation, preparation and execution of this ELA including counsel, accounting
fees and expenses, incidental to the preparation and carrying out of this ELA
and the consummation of the transactions contemplated herein and in the
schedules and exhibits hereto.

 

 



10

 

 

16.2Full Effect. Each Party must promptly at its own cost do all things
(including executing and if necessary delivering all documents) necessary or
desirable to give full effect to this ELA.

 

16.3Assignment. A Party may not Transfer any of its rights or obligations under
this ELA without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed.

 

16.4Successors Bound. This ELA shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.

 

16.5Amendment. This ELA may be amended or varied only by an instrument in
writing executed by all Parties.

 

16.6Entire Agreement. This ELA and the exhibits, schedules, certificates,
instruments, agreements and other documents referred to herein constitute the
entire agreement of the Parties pertaining to the subject hereof, and supersede
all prior understandings with respect to the subject matter hereof and thereof

 

16.7Counterparts; Facsimile or Electronic Execution. This ELA may be executed in
multiple counterparts, and all counterparts so executed shall constitute one
agreement, binding on all of the Parties, notwithstanding that all the Parties
are not a signatory to the original or same counterpart. This ELA may be
executed by facsimile or electronic signature, with the original signature to be
provided promptly after facsimile or electronic transmission. The facsimile or
electronic signature shall be binding to the same extent as an original
signature, and no Party shall have a defence that the facsimile or electronic
signature was not authorized.

 

16.8No Waiver. The waiver or failure of any Party to exercise in any respect any
right provided in this ELA shall not be deemed a waiver of any other right or
remedy to which the Party may be entitled. A Party's failure or delay to
exercise a power or right does not operate as a waiver of that power or right.

 

16.9Severability. If any term of this ELA is held by a court of competent
jurisdiction to be invalid or unenforceable, then this ELA, including all of the
remaining terms, will remain in full force and effect as if such invalid or
unenforceable term had never been included.

 

16.10Third Parties. Nothing in this ELA, whether express or implied, is
enforceable under the Contracts (Rights of Third Parties) Act 1999, by anyone
who is not a party to this ELA.

 

17NOTICES

 

All notices, requests, consents and other communications hereunder ("Notice")
has no legal effect unless it is in writing and shall be deemed to have been
given if personally delivered or mailed, first class, registered or certified
mail, postage prepaid, as follows:

 

17.1In addition to any other method of service provided by law, the Notice may
be:

 

(1)sent by prepaid ordinary post to the address for service of the addressee, if
the Notice is sent in the same country as where the addressee is situated;

 

(2)sent by prepaid airmail to the address for service of the addressee, if the
Notice is sent from a different country to the country where the addressee is
situated;

 



11

 

 

 

(3)sent by facsimile to the facsimile number of the addressee; (4) sent by email
to the email address of the addressee; or

 

(5)delivered at the address for service of the addressee.

 

17.2A Notice signed by a Party or by an officer or employee of that Party
stating the date on which that Notice was sent or delivered under clause 17.1 is
prima facie evidence of the date on which that Notice was sent or delivered.

 

17.3If the Notice is sent or delivered in a manner provided by clause 17.1, it
must be treated as given to and received by the Party to which it is addressed:

 

(1)if sent by post from the same country as where the addressee is situated, on
the 2nd Business Day (at the address to which it is posted) after posting;

 

(2)if sent by post to an addressee situated in a different country to the Party
posting the Notice, on the 5th Business Day (at the address to which it is
posted) after posting;

 

(3)if sent by facsimile or email before 5pm on a Business Day at the place of
receipt, on the day it is sent and otherwise on the next Business Day at the
place of receipt; or

 

(4)if otherwise delivered before 5pm on a Business Day at the place of delivery,
upon delivery, and otherwise on the next Business Day at the place of delivery.

 

17.4Despite clause 17.3(3):

 

(1)a facsimile is not treated as given or received unless at the end of the
transmission the sender's facsimile machine issues a report confirming the
transmission of the number of pages in the Notice;

 

(2)an email message is not treated as given or received if the sender's computer
reports that the message has not been delivered; and

 

(3)a facsimile or email message is not treated as given or received if it is not
received in full and in legible form and the addressee notifies the sender of
that fact within 3 hours after the transmission ends or by 12 noon on the
Business Day on which it would otherwise be treated as given and received,
whichever is later.

 

17.5If a Notice is served by a method which is provided by law but is not
provided by clause 17.1, and the service takes place after 5pm on a Business
Day, or on a day which is not a Business Day, it must be treated as taking place
on the next Business Day.

 

17.6A Notice sent or delivered in a manner provided by clause 17.1 must be
treated as validly given to and received by the Party to which it is addressed
even if:

 

(1)the addressee has been liquidated or deregistered or is absent from the place
at which the Notice is delivered or to which it is sent;

 

(2)the Notice is returned unclaimed; or

 

(3)in the case of a Notice sent by email, the email message is not delivered or
opened (unless the sender's computer reports that it has not been delivered).

 



12

 

 

 

17.7Any Notice to be sent under this ELA, including for service of process, is
to be sent as follows:

 

Name: Good Earth Energy Conservation, Inc Attention: John Maguire Address: 6398
Wrens Nest Cove   Springdale   Arkansas 72762   United States Facsimile no: N/A
Email address: johnmagl@cox.net

 

and

 

Attention: James Emmons Address: 7513 Pebble Drive   Fort Worth   Texas 76118  
United States Facsimile no: +l (830) 336-2883 Email address:
james.emmons@goodearthec.com

 

(2)If to Halewood:

 

Name: Halewood Enterprises Limited Attention: Ahmad Iqbal Saddique Address: 63
Robinson Road   #03-16 Afro-Asia Building   Singapore 068894     Facsimile no:
+65 6467 9720 Email address: saddique@midwestemoil.com

 

(3)A party may change its address, facsimile number or email address by giving
Notice of that change to each other Party.



 

(4)If the Party to which a Notice is intended to be given consists of more than
one person then the Notice must be treated as given to that Party if given to
any of those persons.

 

 

18GOVERNING LAW AND JURISDICTION

 

18.1This ELA and any dispute or claim arising out of or in connection with it or
its subject matter shall be governed by, construed and take effect in all
respects in accordance with English law, without reference to the conflict of
laws provisions thereof.

 

18.2The Parties submit to the non-exclusive jurisdiction of the English courts.

 

 

Signatures on the following page.

 

 

13

 

IN WITNESS WHEREOF, the Parties hereto have caused this ELA to be signed by
their duly authorized officers as of the day above written.

 

 

Good Earth Energy Conservation, Inc

 

 

By: /s/ John Maguire     John Maguire   Title: Director/Company Secretary  

 

 

Halewood Enterprises Limited

 

 

By: /s/ Ahmad Iqbal Saddique     Ahmad Iqbal Saddique   Title: Director  

 

 

 

 

14

 

SCHEDULE 1

 

Asian Territory

 

The "Asian Territory" shall include each of the following:

 

Islamic Republic of Afghanistan

 

Ashmore and Cartier Islands

 

Australia

 

Bangladesh

 

Bhutan

 

Brunei

 

Cambodia

 

People's Republic of China (including Hong Kong Special Administrative Region of
the People's Republic of China and Macau Special Administrative Region of the
People's Republic of China)

 

Cook Islands

 

Coral Sea Islands

 

Fiji

 

French Polynesia

 

India

 

Indonesia

 

Japan

 

Kiribati

 

Republic of Korea

 

Democratic People's Republic of Korea

 

Laos Malaysia

 

Maldives

 

Marshall Islands

 



15

 

 

Micronesia

 

Mongolia

 

Myanmar

 

Nauru

 

Nepal

 

New Zealand

 

Niue

 

Norfolk Island

 

Islamic Republic of Pakistan

 

Palau

 

Papua New Guinea

 

The Philippines

 

Samoa

 

Singapore

 

Solomon Islands

 

Sri Lanka

 

Taiwan

 

Thailand

 

Timor-Leste

 

Tokelau

 

Tonga

 

Tuvalu

 

Vanuatu

 

Socialist Republic of Vietnam



16

